—In an action, inter alia, to recover legal fees paid to the defendant, the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Cutrona, J.), entered October 23, 2001, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The determination of the court after a nonjury trial should not be disturbed on appeal unless the court’s conclusion could not have been reached upon any fair interpretation of the evidence (see Dimmitt & Owens Fin. v Dependable Indus. Supply Co., 293 AD2d 446 [2002]). Contrary to the plaintiffs’ contention, the Supreme Court’s determination was based on a fair interpretation of the evidence. The defendant law firm did not abandon the plaintiffs, and any alleged misconduct of the law firm did not force the plaintiffs to settle their actions against the Carvel Corporation.
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Ritter, Feuerstein and Adams, JJ., concur.